DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguchi et al. (US 2018/0250962 A1).
Oguchi et al. teach the following claimed limitations:
Regarding claim 1, a printing apparatus (printer; FIGs. 1-7) comprising:
a roll sheet container (recording-paper holder 11; FIGs. 1-7) configured to contain a roll sheet around which a recording sheet is wound (rolled recording paper 100; FIGs. 2, 4);
a first sheet guide (upper guide 13; FIGs. 1-7) configured to make contact with a first surface of the recording sheet (top surface of paper 100; FIGs. 6-7);
a second sheet guide (portion of cutter frame 53 opposing upper guide 13; FIGs. 6-7) configured to make contact with a second surface of the recording sheet (bottom surface of paper 100; FIGs. 6-7), and disposed so as to face the first sheet guide to form a sheet route for the recording sheet (FIGs. 6-7), wherein the second sheet guide projection configured to protrude toward the roll sheet container (curved portion of cutter frame 53 from extending from upper guide 13 to holder 11; FIGs. 6-7), and a pushing section configured to extend from the projection in a direction away from the first sheet guide, and formed along an outer circumference of the roll sheet (bottom portion of cutter frame 53; FIGs. 6-7); and
a transport roller configured to transport the recording sheet that passed along the sheet route (the recording paper 100 is conveyed by rotation of the platen roller 40; FIG. 6; [0038]).
Regarding claim 2, a cover that covers or exposes the roll sheet container (cover 20; FIGs. 1-7), wherein
both the second sheet guide and the transport roller are disposed on the cover (plater roller 40 and cutter frame 53 are provided on the cover 20; FIGs. 1-7; [0036]), and
when the cover is closed, the first sheet guide and the second sheet guide face each other to form the sheet route (FIGs. 6-7).
Regarding claim 3, a third sheet guide that partly covers a surface of the transport roller, the third sheet guide being disposed downstream of the second sheet guide in a transport direction of the recording sheet (top corner portion of cutter frame next to roller 40; FIGs. 6-7).
Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of the printing apparatus according to claim 3 that include a surface of the first sheet guide which faces the recording sheet is at least partly curved along a surface of the second sheet guide which faces the recording sheet, the surface of the second sheet guide which faces the recording sheet is curved so as to be further from the transport roller on a downstream side in the transport direction compared with an upstream side in the transport direction, and a surface of the third sheet guide which faces the recording sheet is curved along the outer circumference of the transport roller.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 5 is the inclusion of the limitations of the printing apparatus according to claim 1 that include when making contact with the recording sheet being transported by the transport roller, the first sheet guide moves away from the second sheet guide.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




13 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853